 1   Jeffrey C. Matura, State Bar No. 019893
     Melissa J. England, State Bar No. 022783
 2   Barrett & Matura, P.C.
     8925 East Pima Center Parkway, Suite 215
 3   Scottsdale, Arizona 85258
     Telephone: (602) 792-5705
 4   Facsimile: (602) 792-5710
     jmatura@barrettmatura.com
 5   mengland@barrettmatura.com
 6   Attorneys for Defendant Town of Colorado City
 7
                               UNITED STATES DISTRICT COURT
 8
 9                                        DISTRICT OF ARIZONA
10   United States of America,                        Case No. CV-12-8123-PCT-HRH
11                           Plaintiff,            DEFENDANT TOWN OF
                                                   COLORADO CITY’S MOTION TO
12                v.                               MODIFY JUDGMENT AND
                                                   DECREE GRANTING INJUNCTIVE
13   Town of Colorado City, Arizona; City of RELIEF
     Hildale, Utah; and Twin City Water Authority,
14   Inc.,
15                           Defendants.
16
17          Pursuant to Federal Civil Procedure Rule 60(b)(5) and (6), and also pursuant to
18   Section VII(4)(b) of the Court’s Judgment and Decree Granting Injunctive Relief [Doc.
19   1053] (“Injunctive Order”), Defendant Colorado City requests that the Court modify the
20   Injunctive Order to remove the requirement to maintain the services of a Consultant. This
21   modification is appropriate because the Consultant has completed all tasks identified in
22   the Injunctive Order.
23          This motion is supported by the Court’s file and the following memorandum of
24   points and authorities.
25                      MEMORANDUM OF POINTS AND AUTHORITIES
26          The Court is familiar with this dispute. Relevant to the current motion are the
27   following facts.
28
 1   I.     FACTUAL BACKGROUND.
 2          On April 18, 2017 and following a lengthy jury trial and a separate remedy hearing,
 3   the Court issued its Injunctive Order. See Injunctive Order [Doc. 1053]. Among other
 4   items, the Injunctive Order directed the parties to confer on the selection of a Consultant.
 5   Id., at Section V(B)(2). The parties selected Jim Keith. See Joint Notice of Agreed-Upon
 6   Policing Consultant and Mentor [Doc. 1057]. On June 22, 2017, the Court approved the
 7   hiring of Jim Keith as the Consultant. See Order [Doc. 1066].
 8          The Injunctive Order sets forth the tasks for the Consultant to complete. See
 9   Injunctive Order, at Section V(B)(3)(a)-(h). The following chart identifies these tasks and
10   the date upon which each task was completed:
11                       Task                                        Date Completed
12   “(a) Within 60 days of the date of engaging        Colorado City and Hildale, with the
     the services of a Consultant, the Defendant        assistance of the Consultant, implemented
13   Cities shall develop – and upon receipt of         new policies and procedures for hiring
     approval from the United States shall              officers. See Police Consultant Report,
14   implement and adhere to – new policies and         dated April 30, 2019 [Doc. 1173-2].
15   procedures for hiring new officers. These
     new policies and procedures shall
16   restructure the hiring committee to remove
17   the Colorado City Town Manager, the
     Hildale     City    Manager,     and    any
18   representative from the Colorado City
     Town Council and the Hildale City Council
19   from that committee. Once approved, the
20   policies and procedures for hiring new
     officers shall not be modified, except with
21   the concurrence of the Consultant and the
     United States, during the term of this
22
     injunction.”
23
     “(b) Within 90 days of engaging the service        Colorado City and Hildale, with         the
24   of a Consultant, the Defendant Cities shall        assistance of the Consultant, filled   two
25   advertise and conduct a wife-ranging search        additional police officer positions.   See
     for candidates to fill two additional police       Police Consultant Report, dated July    31,
26   officer positions. The position shall be           2019 [Doc. 1176-2].
     filled within 6 months of engaging the
27
     services of a Consultant.”
28
                                                    2
 1   “(c) Within 60 days of the date of engaging         Colorado City and Hildale, with the
 2   the services of a Consultant, the Defendant         assistance of the Consultant, implemented
     Cities shall develop – and upon receipt and         new policies and procedures for internal
 3   approval from the United States –                   affair investigations. See Police Consultant
     implement and adhere to new policies and            Report, dated April 30, 2019 [Doc. 1173-2].
 4   procedure for the conduct of internal affairs
 5   investigations.    The new policies and
     procedures shall remove the Colorado City
 6   Town Manager, the Hildale City Town
 7   Manager, and any representative from the
     Colorado City Town Counsel and the
 8   Hildale City Town Council from being
     involved in CCMO internal affairs
 9   investigations.”
10
     “(d) Within 120 days of engaging the                Colorado City and Hildale, with the
11   services of a Consultant, the Defendant             assistance of the Consultant, completed the
12   Cities shall conduct a comprehensive                review of, and updated and/or revised, all
     review of all CCMO’s policies and                   CCMO policies and procedures. See Police
13   procedures; all CCMO policies and                   Consultant Report, dated April 30, 2019
     procedures shall be updated and/or revised          [Doc. 1173-2].
14   after consultation with the Consultant and
15   compiled in a single policies and
     procedures manual.       The policies and
16   procedures manual shall, upon receipt of
     consent from the United States, be adopted
17
     within 45 days by the councils of the
18   Defendants Cities.       The policies and
     procedures should, subject to guidance from
19   the Consultant, include guidelines for the
20   search and seizure of property, the seizure
     of a person, lawful arrest(s), conduct of
21   investigations, report writing, and record
     preservation. Once approved, any future
22
     modifications to the policies and procedures
23   manual shall not take effect without the
     concurrence of the Consultant and the
24   United States during the term of this
25   injunction.”

26   “(e) Within 1 year of the date of this              Colorado City and Hildale, with the
     injunction, the Defendant Cities shall              assistance of the Consultant, purchased
27
     purchase body cameras for the CCMO                  body cameras for the CCMO officers, and
28   officers and implement a pilot program for          implemented new policies and procedures
                                                     3
 1   their use. The Defendant Cities shall also            regarding the use of body cameras and the
 2   ensure that the new policies and procedures           storage of their data, in early 2019. See
     for the CCMO (as discussed in subsection              Police Consultant Report, dated October 31,
 3   (d) above), include a policy regarding the            2019 [Doc. 1182-1].
     use of body cameras and the storage of their
 4   data.”
 5
     “(f) The Defendant Cities shall provide               Colorado City and Hildale, with the
 6   yearly training to all CCMO officers                  assistance of the Consultant, have
 7   regarding the First, Fourth, and Fourteenth           completed the required training each year
     Amendments, the state and federal Fair                since the issuance of the Injunctive Order.
 8   Housing Act, landlord/tenant law, trespass
     law, and any other topics that the
 9   Defendants Cities deem appropriate. The
10   training shall be conducted by a qualified
     third person or organization other than the
11   Defendant Cities’ attorneys, and the
12   qualified person or organization must be
     approved in advance by the United States.
13   The training will be of at least three hours’
     duration and, at the discretion of the trainer,
14   up to six hours. The Defendant Cities shall
15   bear all costs associated with the training.
     The Defendant Cities shall seek and obtain
16   approval from the United States for the
     training syllabus and/or materials before the
17
     training is delivered. The Defendant Cities
18   shall also provide a copy of the sign-in
     sheet from each training session to the
19   United States within 14 days after each
20   training session is complete.              The
     Defendant Cities shall vide-record each
21   training session and require each new
     officer hired since the last training session
22
     to watch the recording and receive any
23   materials provided at the training.”
24   “(g) The Chief Marshal for the CCMO                   The Chief Marshal for the CCMO, with the
25   shall seek to meet with the Washington                assistance of the Consultant, has met with
     County Sheriff and the Mohave County                  the Washington County Sheriff and the
26   Sheriff to build a better working                     Mohave County Sheriff to establish a better
     relationship and to obtain their input on key         working relationship. See Police Consultant
27
     law enforcement issues facing the CCMO.”              Report, dated October 31, 2019 [Doc. 1182-
28                                                         1].
                                                       4
 1   “(h) Within 15 days of the date upon which          Colorado City and Hildale, with the
 2   court approval of the selection of a Mentor         assistance of the Consultant and in
     is granted, the Defendant Cities shall hire a       coordination with the United States,
 3   Mentor for the Chief Marshal. The parties           selected Robert Flowers as the Mentor. The
     shall confer regarding the selection of the         Court approved this selection on June 22,
 4   Mentor and provide the court with an                2017. See Order [Doc. 1066].
 5   agreed-upon selection within 45 days of the
     entry of this injunction. If the parties are
 6   unable to reach agreement on a Mentor
 7   within 45 days of the entry of this
     injunction, the parties shall, within 60 days
 8   of the entry of this injunction, each submit
     the name(s) of potential mentor(s) to the
 9   court, and the court shall select one or more
10   persons or entities to serve as the Mentor
     from among the candidates proposed by the
11   parties. The Mentor shall come from a
     nationally-recognized police organization,
12
     such as the Police Executive Research
13   Forum or the International Association of
     Chiefs of Police. This Mentor shall meet
14   with the Chief Marshal at least once a
15   month during the first year from the hiring
     of the Mentor and advise the Chief Marshal
16   in the performance of his job and the
     conduct of the CCMO. The Defendant
17
     Cities shall pay all costs associated with
18   this Mentor. The length of the contract
     between the Defendant Cities and the
19   Mentor shall be for at least 1 year, with the
20   option to renew the contract.             The
     Defendant Cities shall provide a copy of
21   this contract to the United States.”
22   In addition to the above chart, the periodic reports from the Consultant also confirm that
23   all tasks identified in the Injunctive Order for the Consultant are complete. See Police
24   Consultant Reports, at Docs. 1162, 1165, 1167, 1173, 1176, 1182, 1190, at 1192.
25          Because the Consultant has completed all tasks identified in the Injunctive Order,
26   the Court should modify the Injunctive Order to remove the requirement to maintain the
27   Consultant.
28
                                                     5
 1   II.    MODIFICATION OF THE INJUNCTIVE ORDER IS APPROPRIATE.
 2          Federal Civil Procedure Rule 60(b) governs a party’s request for relief from a final
 3   judgment or order. Relevant to this motion are Rules 60(b)(5) and (6), which state:
 4             On motion and just terms, the court may relieve a party or its legal
               representative from a final judgment, order, or proceeding for the
 5
               following reasons:
 6             . . . .
 7             (5) the judgment has been satisfied, released, or discharged; it is
 8                 based on an earlier judgment that has been reversed or vacated;
                   or applying it prospectively is no longer equitable; or
 9
               (6) any other reason that justifies relief.
10
     Fed. R. Civ. P. 60(b)(5) and (6). Section VII(4)(b) of the Injunctive Order also permits
11
     the Court to modify the Injunctive Order. It states:
12
               Modification of this injunction, Sections V(B) and V(C), may be
13
               sought as follows:
14             . . . .
15             (b) Provisions of this injunction other than time limits may be
16                 modified by motion to and order of the Court.

17   See Injunctive Order, at Section VII(4)(b). Both Rules 60(b)(5) and (6) and Section

18   VII(4)(b) of the Injunctive Order support the Court modifying the Injunctive Order to

19   remove the requirement to maintain the Consultant.

20          As shown in the above chart, the Consultant has completed all the tasks the Court

21   directed him to complete. Nothing else remains. And because all the tasks are now

22   complete, the Consultant has moved into a monitoring role, in which he periodically

23   meets with various individuals at the CCMO.             While Colorado City appreciates the

24   Consultant’s monitoring efforts, that work is not cheap and costs Colorado City several

25   thousands of dollars in fees payable to the Consultant each month. Colorado City is a

26   public entity; therefore, it is the residents of Colorado City who ultimately bear the

27   financial burden of the Consultant’s continuing monitoring efforts. Furthermore, the

28   Court-appointed Monitor (Roger Carter) is still in place and monitors all the activity
                                                    6
 1   within Colorado City and Hildale.        Duplicative monitoring by the Consultant is
 2   unnecessary, as are the duplicative fees paid. A modification of the Injunctive Order is
 3   therefore appropriate.
 4          The following practical considerations are also relevant. First, there has been
 5   100% turnover of the officers at the CCMO since the Court issued the Injunctive Order,
 6   meaning that no officers who were present in 2017 still remain today. Second, the current
 7   Chief Marshal has more than 30 years of law enforcement experience with contacts
 8   throughout the policing industry, which mitigates the need for a Consultant to advise on
 9   how to run a department. Third, the CCMO now has two fulltime Sergeants, one of which
10   has 27 years of law enforcement experience and one of which has 30 years of law
11   enforcement experience and is a former Utah county sheriff. Finally, the new Chief
12   Marshal and the two new Sergeants do not have any historical ties to the area, the FLDS
13   Church, or the CCMO. They therefore bring new and experienced leadership. These
14   practical considerations – coupled with the fact that the Consultant has completed all of
15   his required work – support Colorado City’s request to modify the Injunctive Order.
16   III.   CONCLUSION.
17          The Court’s Injunctive Order clearly identified the tasks for the Consultant to
18   complete. Each of these tasks is now complete, and the Consultant is no longer necessary.
19   Further, continued monitoring by the Consultant is not one of the required tasks set forth
20   in the Injunctive Order or a task the Consultant needs to undertake, especially because the
21   Court-appointed Monitor remains and monitors all of the operations of Colorado City.
22          For these reasons, Colorado City requests that the Court modify the Injunctive
23   Order to remove the requirement to maintain the Consultant. All other provisions of the
24   Injunctive Order would remain.
25
26
27
28
                                                 7
 1          Dated on July 30, 2021
 2                                            BARRETT & MATURA, P.C.
 3
 4                                            By:       /s/ Jeffrey C. Matura
                                                        Jeffrey C. Matura
 5                                                      Melissa J. England
 6                                                      8925 East Pima Center Pkwy, Suite 215
                                                        Scottsdale, Arizona 85258
 7                                                      Attorneys for Defendant Town of
                                                        Colorado City, Arizona
 8
 9                               CERTIFICATE OF SERVICE
10
           I hereby certify that on July 30, 2021, I electronically transmitted the foregoing
11   document to the Clerk’s Office using the CM/ECF system for filing and transmittal of
     Notice of Electronic filing to the following CM/ECF registrants:
12
     Steven H. Rosenbaum
13   Sameena Shina Majeed
     R. Tamar Hagler
14
     Paul Killebrew
15   Matthew J. Donnelly
     Emily M. Savner
16   Katharine F. Towt
17   Corey M. Sanders
     Noah D. Sacks
18   United States Department of Justice
     Civil Rights Division
19
     950 Pennsylvania Avenue, NW
20   Washington, D.C. 20530
     Attorneys for Plaintiff United States of America
21
22
     /s/ Susan Saville
23   Susan Saville
24
25
26
27
28
                                                 8
